











CAFFE KENON

FRANCHISE AGREEMENT







10 February, 2010
















TABLE OF CONTENTS




1.

GRANT OF FRANCHISE

1

2.

DUTIES OF THE FRANCHISEE

1

3.

FRANCHISOR’S PROVISION OF SERVICES

2

4.

TRAINING

2

5.

INTELLECTUAL PROPERTY

3

6.

CONFIDENTIAL INFORMATION

3

7.

INDEMNIFICATION

3

8.

FEES AND PAYMENTS

4

9.

RECORDS AND REPORTS

5

10.

INSPECTION AND AUDITS

6

11.

ASSIGNMENT

7

12.

RENEWAL OF FRANCHISE

8

13.

COVENANTS OF FRANCHISEE

9

14.

TERMINATION

10

15.

POST-TERMINATION

12

16.

ENFORCEMENT

12

17.

NOTICES

14

18.

MISCELLANEOUS

14























i







SCHEDULE







Schedule 1

List of equipment and supplies




 

 








ii







FRANCHISE AGREEMENT







THIS AGREEMENT is made and entered into this 10 February 2010, between Sizegenic
Holdings Limited, (“Franchisor”), and Hippo Lace Limited, (“Franchisee”).







WITNESSETH







WHEREAS, Franchisor owns the right of exclusive license to use certain
trademarks (the “Trademarks”) and sole distribution of certain products. (the
“Products,”) which term shall include all updates additions, other changes made
to the Trademarks and Products by Franchisor from time to time; and







WHEREAS, Franchisee acknowledges that it has read this Agreement and  that
Franchisee understands and accepts the terms, conditions and covenants contained
herein as being reasonable and necessary to maintain Franchisor’s high standards
of quality and service and the uniformity of such standards throughout the term
of this Agreement; and            




WHEREAS, the Franchisee expressly acknowledges that it has not received or
relied upon any guaranty, express or implied, as to the revenues, profits, or
likelihood of success of the franchised business contemplated by this Agreement;
and




WHEREAS, Franchisee acknowledges that it has not received or relied upon any
representations about the franchise granted herein by Franchisor or its agents
contrary to the terms hereof.




NOW, THEREFORE, the parties agree as follows:




GRANT OF FRANCHISE




Grant.  Franchisor grants to Franchisee for its affiliate named Legend Sun
Limited, and Franchisee accepts, a non-exclusive license and franchise to use
Caffe Kenon  as name of the shop saturated at G/F Nam Hing Fong, 38 Yiu Wa
Street, Causeway Bay, Hong Kong (the “Kenon”) during the term of this Agreement.
 




Term.  The term of this Agreement is 1 year commencing on the date this
Agreement is signed.




Franchisee assumes all costs, liability, expenses, and responsibilities for the
establishment of the Kenon and Franchisor has no obligation to any legal
consequences arose from what the Franchisee assumed.





 Franchise Agreement, Page 1







DUTIES OF THE FRANCHISEE




Duties of Business Entity.  If Franchisee is a corporation, partnership, or a
limited liability company, Franchisee represents, warrants, and covenants as of
the date of this Agreement that Franchisee is, and shall at all times be, duly
organized and validly existing under the law of its formation.




FRANCHISOR’S PROVISION OF SERVICES




Specifications for Kenon.  Franchisor agreed Franchisee to use the Trademarks
included but not limited to Caffe Kenon and other intellectual property owned by
the Franchisor.

Franchisee agrees, in accordance with the statutory and legal requirements, to
set up and install the Kenon, reflecting Franchisor’s requirements and
specifications for interior and exterior design, layout, image, fixtures,
equipment, furniture, signs, and decoration.

Franchisor has the right to make changes to the Trademarks or change to other
trademarks that Franchisor deemed, for whatever reason, suitable for the
business from time to time.  Franchisee acknowledges and agrees to the aforesaid
right to the Franchisor which shall not constitute to any default of the
Agreement.

Franchisee agrees to use in the construction and operation of the Kenon only
those types of fixtures, equipment, furniture, signs and supplies that
Franchisor has approved for Shops as meeting its specifications and standards.
 If approve by Franchisor, Franchisee may purchase those equipment listed on
Schedule from other supplier provided they comply with Franchisor’s
specifications and standards.

 

TRAINING







Franchisor shall on its own determination to designate appropriate number of
staff by function to provide training to Franchisee prior to or upon request by
Franchisee after the opening of Franchisee’s Kenon.




Franchisee is solely responsible for compensation to those staff not less than
their current standard, living expenses and travel expenses in connection with
attendance at the initial training program.  

  





 Franchise Agreement, Page 2







INTELLECTUAL PROPERTY




Ownership.  Franchisee acknowledges Franchisor’s ownership of an exclusive right
to the Intellectual Property, forms, methods of operation and all other
materials and Confidential Information which are a part thereof.  Franchisee’s
right to use the Intellectual Property is derived solely from this Agreement and
is limited to the conduct of business in compliance with this Agreement.  Any
unauthorized use of the Intellectual Property by Franchisee constitutes an
infringement of the rights of the Franchisor.  




Goodwill.  Franchisee agrees that usage of the Intellectual Property and any
goodwill established exclusively benefits Franchisor, and Franchisee
acknowledges that this Agreement does not confer any goodwill or other interests
in the Intellectual Property upon Franchisee.  Franchisee must not, at any time
during the term of this Agreement or after its termination or expiration,
contest the validity or ownership of any of the Intellectual Property or assist
any other person in contesting the validity or ownership of any of the
Intellectual Property.




All provisions of this agreement applicable to the Intellectual Property apply
to any additional trademarks, service marks, logo forms and commercial symbols
authorized for Franchisor’s use and licensed to Franchisee.







CONFIDENTIAL INFORMATION




Franchisor possesses confidential information including, but not limited to, the
methods, recipes, use of proprietary food products and ingredients, techniques,
format specifications, procedures, information, systems and knowledge of and
experience in the operation and franchising of Kenon.

 

Conditions of Use.  Franchisee acknowledges and agrees that no interest acquire
in the confidential information, other than the right to utilize it in the
development and operation of the Kenon during the term of the franchise, and
that the use or duplication of the confidential information in any other
business constitutes an unfair method of competition.




INDEMNIFICATION




Indemnification.  Franchisee shall indemnify and hold harmless Franchisor, its
directors, officers, agents and employees, and their successors and assigns, of,
from, against and in respect of all causes of action, claims, demands,
liabilities, loss, damage, actions, litigation or other expenses, including, but
not limited to, interest and attorneys fees, which Franchisor or any of its
directors, officers, agents or employees, may sustain or incur by reason of any
claims of whatsoever nature which may arise as a result of any act or acts of
the Franchisee, its directors, officers, employees or agents.





 Franchise Agreement, Page 3







The indemnities and assumptions of liabilities and obligations continue in full
force and effect after the expiration or termination of this Agreement.




FEES AND PAYMENTS




Franchise Fee.  Franchisee must pay to Franchisor a non-refundable franchise fee
of HK$40,000 per annum for the Kenon throughout the term of this Agreement.  The
fee is due and payable within 10 days from the date of signing this Agreement.




Management Fee.  Franchisee agrees to pay to Franchisor a non-refundable
management fee in an amount equal to 10 percent (10%) of Franchisee’s monthly
Net Income as defined below.




Net Income.  The term “Net Income” means the aggregate amount of all sales of
goods, articles, and any other merchandise or service, and the aggregate of all
charges for services performed, whether for cash, on credit or otherwise, made
and rendered in, about or in connection with the  Kenon, including off-premises
sales and monies derived at or away from the Kenon at the earlier of delivery of
product or service, or receipt of payment, provided they are in connection with
the business conducted under this Franchise Agreement minus the associated costs
of sales, operating expenditures included depreciation, net interest expenses
and income tax.  




Due Date.  The management fee is due and payable on the Net Income for the
previous month.  Franchisee must submit monthly management fee reports and the
payment to Franchisor by the 10th of the following month or on such other date
as Franchisor consents to in writing.  




Sales Data.  Franchisee shall deliver to Franchisor any sales data requested by
Franchisor in the form, manner, and frequency requested.  Such data must
include, but is not limited to, the daily and monthly sales reporting forms
accompanying cash register tapes or transaction reports which shall be received
by Franchisor concurrently with the management fee and the monthly profit and
loss statement, as described below.




Financial Statements.  If requested by Franchisor, no later than ten calendar
days following the end of each calendar month, Franchisee shall provide
Franchisor with compiled financial statements, including a balance sheet and a
statement of profit and loss reflecting the financial condition of the Kenon as
of the last day of the preceding calendar month and year-to-date prepared by
Franchisee’s accountant.  Currently, these monthly statement may be unaudited
but Franchisor may require in the future that they be prepared by a Certified
Public Accountant in an accounting firm in a form Franchisor designates at
Franchisee’s expense.  Franchisee shall also deliver to Franchisor within
fifteen days of the end of each annual calendar period, or in the case of a
corporation, partnership or limited liability company, within fifteen days of
the end of each annual fiscal period, year end financial statements including a
balance sheet and a statement of profit and loss for each such annual period
prepared by Franchisee’s accountant. If Franchisor has not received Franchisee’s
financial statements as stated above for a period





 Franchise Agreement, Page 4







of three months within a twelve month period, Franchisee agrees that an audit
will be performed at Franchisee’s expense.







Interest.  Management fees and other amounts which Franchisee owes Franchisor or
its affiliates may accrue interest after the due date at two percent per month.
 Franchisee acknowledges that this paragraph does not constitute Franchisor’s
agreement to accept payments after same are due or a commitment by Franchisor to
extend credit to, or otherwise finance Franchisee’s operation of, the Kenon.
 Further, Franchisee acknowledges that its failure to pay all amounts when due
constitutes grounds for termination of this agreement.




Franchisor has sole discretion to apply any payment received from Franchisee or
any indebtedness of Franchisor to Franchisee to any past due indebtedness of
Franchisee for management fees or any other indebtedness of Franchisee to
Franchisor or its affiliates.




Franchisee agrees not to withhold payment of any management fee or any other
amount due to Franchisor and that the alleged non-performance or breach of any
of Franchisor’s obligations under this Agreement or any related agreement does
not establish a right at law or in equity to withhold payments due to
Franchisor.




Point of Sale System.  At its sole expense, Franchisee shall purchase a Point of
Sale System as specified in writing from Franchisor or otherwise approved by
Franchisor provided it complies with Franchisor’s specifications and standards.
 Franchisee shall allow the transmission of any and all information from the
Franchisee to the Franchisor using this system.  Franchisee shall record all
sales and all receipts of the Kenon revenue on individual point of sale
generated serial-numbered receipts.




Compliance with Laws.  Franchisee shall operate the Kenon in strict compliance
with all applicable laws, rules, and regulations of duly constituted
governmental authorities.  Franchisee shall be solely responsible for and shall,
as required by law, procure and maintain all necessary permits and licenses
required for the operation of the Kenon.







RECORDS AND REPORTS




Retention of Records.  Franchisee must maintain during the term of this
Agreement, and must preserve for at least seven years from the dates of their
preparation, full, complete and accurate books, records, and accounts in
accordance with generally accepted accounting principles (“GAAP”) and in the
form and manner Franchisor prescribes.  Franchisee must maintain and preserve
all of its books, records, tax returns for at least seven years after the later
of preparation or filing and must furnish Franchisor copies of such tax returns
each year within ten days of filing.




Sales Reports.  If requested by Franchisor, Franchisee must prepare and send
Franchisor weekly sales reports in the manner, form and frequency as Franchisor
may require in its sole





 Franchise Agreement, Page 5







discretion.  Each statement must be signed and verified by Franchisee.
 Franchisee acknowledges and agrees that failure to provide such reports is a
material breach of this Agreement.




Annual Financial Report.  Franchisee shall complete and submit to Franchisor on
a regular continuing basis an annual financial report (which may be unaudited)
prepared in compliance with GAAP within ninety days after the end of
Franchisee’s fiscal year.  The annual financial report must reflect the annual
statement of operations and include an income statement and a balance sheet and
provide such other forms, reports, records and financial statements as
Franchisor may reasonably designate.  If Franchisee has combined or consolidated
such financial information for the  Kenon with that of any other business,
Franchisee shall submit to Franchisor, the forms, reports, records and financial
statements which contain the financial information for the  Kenon licensed by
this Agreement.




Franchisor or its designees shall have the right at all reasonable times to
review, audit, examine and copy any and all of the books and records of
Franchisee at the Kenon.  Franchisee shall make such books and records available
to Franchisor or its designees immediately upon request.




Franchisee authorizes Franchisor in its sole discretion to disclose data from
Franchisee’s financial reports to prospective or existing franchises or to other
third parties, as long as Franchisee is not specifically identified.




INSPECTION AND AUDITS




Inspection of  Kenon.  To determine whether Franchisee is complying with this
Agreement, Franchisor has the right, at any time during business hours and
without prior notice to Franchisee, to inspect the Kenon.  Franchisee must fully
cooperate with representatives of Franchisor making any inspection and must
permit representatives of Franchisor to take photographs, movies, or videotapes
of the Kenon and to interview employees and customers of the Kenon, as long as
Franchisee’s ability to operate the  Kenon is not impeded.  Franchisee shall
deliver to Franchisor, upon Franchisor’s request and without charge to
Franchisor, representative samples of labels, containers, advertisements,
catalogs, letterhead, and the like to ensure that they are in compliance with
this Franchise Agreement.  




Inspection of Records.  Franchisor has the right, at any time during business
hours and without prior notice to Franchisee, to examine or audit, or cause to
be examined or audited, the business records, cash control devices, bookkeeping
and accounting records, bank statements, sales and income tax records and
returns, accounts receivable and accounts payable ledgers, vendor invoices, and
other books and records of the Kenon and the books and records of any
corporation, partnership or limited liability company which owns any interest in
or holds the franchise.  Franchisee may maintain all books, records and
supporting documents at all times at the Kenon premises or at another location.
 Franchisee must fully cooperate with representatives of Franchisor and
independent accountants hired by Franchisor to conduct any examination or audit.
 Failure of Franchisee to cooperate with Franchisor’s representatives or
independent accountants is a material breach of this Agreement.  Franchisee
shall deliver to Franchisor, upon Franchisor’s





 Franchise Agreement, Page 6







request and without charge to Franchisor, copies of Franchisee’s financial
records, including without limitation, Franchisee’s budget sheets, balance
sheets, income statements, contracts, and tax statements.




Understatement of Net Income.  If any examination or audit discloses an
understatement of Net Income, Franchisee must pay to Franchisor, within fifteen
days after receipt of the examination or audit report, the management fees due
on the amount of the understatement, plus interest from the date originally due
until the date of payment.  Further, if the examination or audit is made
necessary by the failure of Franchisee to furnish reports, supporting records,
financial statements or other documents or information, as required or if an
understatement of Net Income for any month is determined by any examination or
audit to be greater than two percent, Franchisee must reimburse Franchisor for
all costs of the audit or examination, including, but not limited to, the
charges of any independent accountants and the travel expenses, room and board
and compensation of employees of Franchisor.  The foregoing remedies are in
addition to all other remedies and rights of Franchisor under applicable law.







ASSIGNMENT




Assignment by Franchisor.  This Agreement and the franchise are fully assignable
by Franchisor and benefits any assignee or other legal successor to the interest
of Franchisor.

Assignment by Franchisee.  Neither the franchise nor the Kenon (or any interest)
nor substantially all of the assets nor any part or all of Franchisee’s
ownership may be voluntarily, involuntarily, directly or indirectly assigned,
sold, subdivided, subfranchised or otherwise transferred by Franchisee or its
owners without the prior written approval of Franchisor.  Any assignment or
transfer without written approval constitutes a breach and conveys no rights to
or interests in the franchise, the Kenon, or the assets.

Approval of Assignment.  If Franchisee and its owners are in full compliance
with this Agreement, Franchisor shall not unreasonably withhold its approval of
either an assignment or the sale of assets of the Kenon, provided that the
proposed assignee, buyer, or other transferee (the “Transferee”) is of good
moral character and has sufficient business experience, aptitude, and financial
resources to own and operate the  Kenon and otherwise meets Franchisor’s
then-applicable standards for franchisees.




Sale of Securities.  If Franchisee, subject to the restrictions and conditions
of transfer contained herein, attempts to raise or secure funds by the sale of
securities (including common or preferred stock, bonds, debentures or general or
limited partnership interests) in Franchisee or any affiliate of Franchisee,
Franchisee, recognizing that the written information used may reflect upon
Franchisor, agrees to submit any written information to Franchisor before its
inclusion in any registration statement, prospectus or memorandum and to obtain
the written consent of Franchisor before its inclusion in any offering or sale
of securities.  The written consent of Franchisor pursuant to this paragraph
does not imply or constitute the approval of Franchisor to the method of
financing, the offering literature submitted to Franchisor or any other aspect
of the offering.  No information respecting Franchisor or any of its affiliates
shall be included in any securities disclosure document, unless information has
been furnished by Franchisor, in writing, pursuant to





 Franchise Agreement, Page 7







Franchisee’s written request, in which Franchisee states the specific purpose
for which the information is to be used.  Should Franchisor, in its sole
discretion, object to any reference to Franchisor or any of its affiliates or
any of their businesses in the offering literature or prospectus, the literature
or prospectus must not be used unless and until the objections of franchisor are
withdrawn.  Franchisor assumes no responsibility whatsoever for the offering.  

Franchisee, any affiliate of Franchisee and each of its owners agrees to
indemnify, defend and hold harmless Franchisor and its affiliates, and their
respective officers, directors, employees and agents from any and all claims,
demands, liabilities, and all costs and expenses incurred in the defense of
claims, demands, or liabilities, arising from the offer or sale of securities,
whether asserted by a purchaser of any security of by a governmental agency.
 Franchisor has the right, but not the obligation, to defend any claims,
demands, or liabilities and/or participate in the defense of any action to which
Franchisor or any of its affiliates or any of their respective officers,
directors, employees or agents is named as a party.




Right of First Refusal.  If Franchisee or its owners at any time determine to
sell or to transfer for consideration the franchise, the assets of the Kenon or
any ownership interest in Franchisee, Franchisee or its owners must obtain a
bona fide, executed written offer from a responsible and fully disclosed
purchaser and must submit an exact copy of the offer to Franchisor.  Franchisor
has the right, exercisable by written notice delivered to Franchisee or its
owners within thirty days from the date of delivery of an exact copy of the
offer to Franchisor to purchase the Kenon or the ownership interest in
Franchisee for the price and on terms contained in the offer, provided that
Franchisor may substitute cash for any form of payment proposed in the offer and
has a minimum of sixty days to prepare for closing.  If Franchisor does not
exercise its right of first refusal, Franchisee or its owners may complete the
sale to purchaser pursuant to and on the terms of the offer, in accordance with
this Agreement, provided, that if the sale to purchaser is not completed within
one hundred and eighty days after delivery of the offer to Franchisor, or, of
there is a material change in the terms of the sale, Franchisor again has the
right of first refusal.




RENEWAL OF FRANCHISE




If, upon expiration of the initial term of the franchise:




Franchisee has, during the term of this Agreement, substantially complied with
all its provisions; and




Either




Franchisee maintains possession of and agrees to refurbish and decorate the
premises of the  Kenon, replace fixtures, equipment, signs, and otherwise modify
the  Kenon in compliance with specifications and standards then applicable under
new franchises for Kenon; or




Franchisee is unable to maintain possession of the premises, or in the judgment
of Franchisor the  Kenon should be relocated, and Franchisee secures substitute
premises approved by Franchisor and agrees to develop substitute





 Franchise Agreement, Page 8







premises in compliance with specifications and standards then applicable under
new franchises for Kenon;




then Franchisee has the right to renew the franchise for one additional term
equal to the then-customary initial term granted under Franchisor’s then-current
form of standard franchise agreement.  Franchisee must pay Franchisor, three
months prior to the date of renewal, a renewal fee to be agreed between
Franchisee and Franchisor.  The Franchisee must execute a new Agreement, which
may provide for a higher management fee and for greater expenditures than this
Agreement.




Notice.  Franchisee must give Franchisor written notice of its desire to
exercise its option to renew at least six months before the expiration of this
Agreement.  If Franchisor determines that Franchisee does not have the right to
renew the franchise, Franchisor agrees to give Franchisee written notice of its
determination at least three months before the expiration of this Agreement.  A
notice of nonrenewal by Franchisor shall state the reasons for Franchisor’s
refusal to renew.  A notice of nonrenewal for the reason of Franchisee’s
substantial default of this Agreement on three or more occasions during the term
of this Agreement cannot be cured and Franchisee may be prohibited from renewing
this Agreement in Franchisor’s discretion.




Cure.  If the reasons cited by Franchisor for Franchisee’s nonrenewal are
rectified and cured within sixty days of Franchisor’s notice of nonrenewal, then
the nonrenewal is not effective and Franchisee is allowed to renew in compliance
with the terms of this Agreement, provided that if the reasons for nonrenewal
include Franchisee’s insolvency, or the occurrence of an assignment for the
benefit of creditors by Franchisee or Franchisee’s filing of a petition in
bankruptcy, then the nonrenewal is effective upon delivery of Franchisor’s
notice of nonrenewal.




If the reason given for nonrenewal is Franchisee’s nonpayment of sums due under
the Agreement to Franchisor and its affiliates, the Franchisee is entitled to
written notice of default and nonpayment and Franchisee has ten days in which to
cure and rectify default by payment of all sums, including interest due, in
compliance with the terms of this Agreement.




COVENANTS OF FRANCHISEE


During the term of this Agreement and for a period of two years thereafter,
except as otherwise expressly set forth below, Franchisee covenants and agrees
as follows:




The Franchisee shall not perform directly or indirectly any act injurious or
prejudicial to the goodwill associated with Franchisor’s Trademarks, and
Franchisee shall undertake reasonable acts to prevent harm or damage to the
goodwill associated with the Trademarks.




The Franchisee shall not, either directly or indirectly, on its own behalf or in
the service or on behalf of others, actively solicit, divert or purposely hire
away, or attempt to actively solicit, divert or purposely hire away, to any
competing business of Kenon, any person employed by Franchisor or another
franchisee, whether or not such employee is a full-time employee or a temporary
employee of Franchisor or other franchisee.





 Franchise Agreement, Page 9










The Franchisee agrees that all sales, marketing and promotional information and
other Confidential Information with respect to Franchisor, the Franchised
Business, and the employees, customers and suppliers of Franchisor, whether
assembled and compiled by Franchisee or produced and provided by Franchisor, and
the physical embodiments of such information, are, shall be and shall remain the
property of Franchisor.  Upon termination of this Agreement for any reason,
Franchisee shall execute and deliver to Franchisor, in a form satisfactory to
Franchisor, Non-Disclosure, Non-Interference and Non-Competition Agreements.




The covenants and agreements contained in this section are the essence of this
Agreement, and such covenants and agreements are reasonable and necessary to
protect and preserve the interests and properties of Franchisor for the benefit
of Franchisor and its franchisees.  Franchisee acknowledges that irreparable
loss and damage will be suffered by Franchisor should Franchisee breach any of
these covenants and agreements and each of these covenants and agreements is
separate, distinct and severable, not only from the other covenants and
agreements, but also from the other and remaining provisions of this Agreement.
 Franchisee further acknowledges that the unenforceability of any covenant or
agreement shall not affect the validity or enforceability of any other covenant
or agreement or any other provision of this Agreement.  In addition to all other
remedies available to it, Franchisor shall be entitled to both temporary and
permanent injunctive relief to prevent a breach or contemplated breach by
Franchisee of any of the covenants or agreements.  Any breach of any of the
foregoing covenants and agreements shall be deemed a material breach of this
Agreement.




The existence of any claim, demand, action or cause of action by Franchisee
against Franchisor, or any parent, subsidiary or affiliate of Franchisor,
whether predicated upon this Agreement or otherwise, shall not constitute a
defense to the enforcement by Franchisor to pursue any of its rights under this
Agreement arising from a material default of this Agreement by the Franchisee.




TERMINATION




Automatic Termination.  Franchisee shall be deemed to be in default under this
Agreement, and all rights granted by this Agreement shall automatically
terminate without notice to Franchisee if:




 

Franchisee becomes insolvent, assigns for the benefit of creditor, file petition
in bankruptcy under governed laws;







Execution is levied against Franchisee’s business or property by governmental
authorities.




Franchisee causes legal proceeding that threaten or damage the goodwill of the
Franchise or Franchisor’s interest.





 Franchise Agreement, Page 10










Termination Without Right to Cure.  Franchisee is deemed to be in material
default and Franchisor may, at its option, terminate this Agreement and all
rights granted without granting Franchisee any opportunity to cure the default,
effective immediately upon notice to Franchisee, upon the occurrence of any of
the following events:




Franchisee fails on three separate occasions within any twelve month consecutive
period to comply with a material provision of this Agreement, whether or not
failure to comply is corrected after notice is sent to Franchisee;







Franchisee or any of its owners is convicted any crime or offense Franchisor
believes is reasonably likely to have an adverse effect on the Intellectual
Property, the goodwill of the Franchise or Franchisor’s interest;




An immediate threat or danger to public health or safety results from the
construction, maintenance or operation of the Kenon;







Right to Cure.  Franchisor has the absolute right to terminate this Agreement by
providing Franchisee thirty days prior written notice of the termination for a
default of the terms of this Agreement, said notice stating the default
constitution good cause for termination.  The written notice of termination
shall give Franchisee thirty (30) days in which to cure the matter giving rise
to the good cause for termination.  Termination shall be effective upon the
expiration of the thirty-day notice period.  It shall be a default of the
Agreement if Franchisee:










Has made a material misrepresentation or omission in the application for the
franchise;




Makes an unauthorized assignment or transfer of this Agreement, the Kenon or an
ownership interest in the Franchisee;




Makes an unauthorized use of the Intellectual Property or unauthorized use or
disclosure of the confidential information;




Submits a report understating the management fee;




Fails to comply with any provision of this Agreement or any mandatory
specification, standard or operating procedures prescribed by Franchisor








 Franchise Agreement, Page 11







POST-TERMINATION




Upon termination or expiration of this Agreement, Franchisee’s right to operate
the Kenon shall cease and Franchisee shall immediately:




Cease to operate the Kenon and shall not thereafter, directly or indirectly,
represent to the public or hold itself out as a present or former Franchisee of
Franchisor;




Permanently cease to use any equipment, materials, confidential methods,
procedures, and techniques associated with the franchise or which display the
Intellectual Property or any other distinctive forms, slogans, interior and
exterior signs, symbols, or devices associated with or belonging to Franchisor.
Franchisee shall, at Franchisee’s expense, return to Franchisor, without
compensation, all materials, equipment, signs, menu boards, packaging and other
materials bearing the Intellectual Property;




Make such alterations or modifications as may be necessary to distinguish the
former  Kenon so clearly from its former appearance and other Kenon to prevent
any possibility of confusion by the public, including removal of all distinctive
physical and structural features identifying Kenon;




Return to Franchisor all copies of all business and reporting forms, records,
files, instructions, correspondence, agreements, and any signage and menu board
inserts and all materials, equipment using the Intellectual Property, and all
other materials relating to the franchised business operated hereunder in
Franchisee’s possession







All obligations of Franchisor and Franchisee which expressly or by their nature
survive the expiration or termination of this Agreement continue in full force
and effect subsequent to its expiration or termination until they are satisfied
or expired.




ENFORCEMENT




Severability.  Except as expressly provided to the contrary in this Agreement,
each section, paragraph, term and provision of this Agreement is considered
severable.  If for any reason, any portion of this Agreement is held to be
invalid in any way, that ruling shall not impair the operation of, or have any
other effect upon, other portions of this Agreement as may remain otherwise
intelligible.




Waiver of Obligation.  No delay, waiver, omission, or forbearance on the part of
Franchisor to exercise any right, option, duty or power arising out of any
breach or default by Franchisee under this Agreement constitutes a waiver by
Franchisor to enforce any right, option, duty or power against Franchisee or as
to any subsequent breach or default by Franchisee.  Acceptance by Franchisor of
any late payments is not deemed to be a waiver of Franchisor of any preceding
breach by Franchisee of any terms, provisions, covenants or conditions of this
Agreement.  Franchisor specifically is not deemed to have waived or impaired any
right, power or





 Franchise Agreement, Page 12







option reserved by this Agreement by virtue of any custom or practice of the
parties at variance with the terms of this Agreement; or by any failure, refusal
or neglect of Franchisor to exercise any right under this Agreement or to insist
upon exact compliance by the Franchisee with its obligations, including any
mandatory specification, standard or operating procedure.




Neither Franchisor nor Franchisee are liable for loss or damage or deemed to be
in breach of this Agreement if its failure to perform results from (1)
transportation shortages, inadequate supply of labor, material or energy, or the
voluntary foregoing of the right to acquire or use any of the foregoing in order
to accommodate or comply with the orders, requests, regulations, recommendations
or instructions of any government; (2) compliance with any law, ruling, order,
regulation, requirement or instruction of government; (3) acts of God; (4) acts
or omissions of the other party; (5) fires, strikes, embargoes, war or riot; or
(6) any other similar event or cause.  Any delay resulting from any of these
causes shall extend performance accordingly or excuse performance, in whole or
in part, as may be reasonable and shall notify other party in writing within 10
days after the causes occur.




Specific Performance.  Franchisee acknowledges that in the event of a breach of
the covenants and agreements of Franchisee herein concerning the use of the
Intellectual Property and obligation to honor the noncompetition provisions of
the Franchise Agreement, both those applicable during the term of the Franchise
Agreement and applicable after the termination thereof, Franchisor would suffer
irreparable injury and harm which would not be calculable in terms of money
damages and money damages would not make Franchisor whole.  Notwithstanding
anything herein to the contrary, Franchisee consents that Franchisor shall be
entitled to injunctive relief, both temporary and permanent, to restrain
Franchisee’s breach of said covenants and agreements and such relief may be
granted by any court to which Franchisee is subject to jurisdiction.  Franchisee
also agrees that Franchisor will be entitled to such injunctive relief without
posting any type of bond.




Cumulative Rights.  The rights of Franchisor and Franchisee under this Agreement
are cumulative and no exercise or enforcement by Franchisor or Franchisee of any
right or remedy precludes the exercise or enforcement by Franchisor or
Franchisee of any other right or remedy which Franchisor or Franchisee is
entitled by law to enforce.




Governing Law.  To the extent not inconsistent with applicable law, this
Agreement and the offer and sale of a franchise is governed by the laws of Hong
Kong which laws shall prevail in the event of any conflict of laws.  Franchisee
hereby irrevocably submits itself to the courts of Hong Kong.  Franchisee hereby
agrees that service of process may be made upon it in any proceeding relating to
or arising out of this Agreement or the relationship created by this Agreement
by any means allowed by the law of Hong Kong.  Franchisee further agrees that
venue for any proceeding relating to or arising out of this Agreement shall be
in Hong Kong.




Entire Agreement.  This Agreement, the documents referred to in this Agreement,
and the schedules to this Agreement constitute the entire, full and complete
Agreement between Franchisor and Franchisee concerning the subject matter of
this Agreement and supersedes all prior related agreements between Franchisor
and Franchisee.  No other representations have induced Franchisee to execute
this Agreement.  Except for those permitted to be made unilaterally





 Franchise Agreement, Page 13







by Franchisor, no amendment, change or variance from this Agreement is binding
on either party unless mutually agreed to by the parties and executed by their
authorized officers or agents in writing.  







NOTICES




All notices, requests, demands, payments, consents and other communications
hereunder shall be transmitted in writing and shall be deemed to have been duly
given when delivered in person or when sent by regular, registered mail, postage
prepaid, return receipt requested, addressed as follows:







FRANCHISOR:

Sizegenic Holdings Limited

Portcullis TrustNet Chambers,

P.O. Box 3444,

Road Town, Tortola,

British Virgin Islands

   




FRANCHISEE:

Hippo Lace Limited

Portcullis TrustNet Chambers,

P.O. Box 3444,

Road Town, Tortola,

British Virgin Islands



















Either party may change their address by giving notice of such change of address
to the other party.  Mailed notices shall be deemed communicated within three
days from the time of mailing if mailed as provided in this Section.




MISCELLANEOUS




Independent Investigation.  Franchisee acknowledges that it has entered into
this Agreement after making an independent investigation of Franchisor’s
operations and not upon any representation as to net income, volume, potential
earnings or profits which Franchisee in particular might be expected to realize,
nor has anyone made any other representation which is not expressly set forth in
this Agreement, to induce the Franchisee to accept this franchise and execute
this Agreement.








 Franchise Agreement, Page 14







Agreement.  A copy of this Agreement with all blanks filled was received from
Franchisor at least five business days before the date of execution of this
Agreement.  Franchisee represents that it has read this Agreement in its
entirety and that it has been given the opportunity to clarify any provisions
that it did not understand and to consult with an attorney or other professional
advisor.  




Arbitration.  Any controversy or claim arising hereunder that cannot be resolved
by the parties themselves, shall be settled by arbitration in Hong Kong or such
other location as the parties may mutually agree, in accordance with the Hong
Kong International Arbitration Centre. Any award rendered thereon shall be in
writing and shall be final and binding on the parties and judgment may be
entered thereon in any court of competent jurisdiction. Each party shall bear
its own costs and expenses in connection with the arbitration and the costs and
expenses of the arbitrators shall be borne as determined by the arbitrator.




Headings.  The headings of the sections and paragraphs are for convenience only
and do not define, limit or construe the contents of sections or paragraphs.




Construction.  The language used in this Agreement will be deemed the language
chosen by the parties to express their mutual intent, and no rules of strict
construction will be applied against either party.  Unless the context in which
words are used herein requires otherwise, the use of singular number herein
shall include the plural and the plural the singular, the use of masculine,
feminine or neuter pronouns shall include the masculine, feminine and neuter.




This Agreement shall be executed in multiple copies, each of which shall be
deemed an original.




Amendment.  This Agreement may be amended, modified or terminated at any time by
the mutual written agreement of the parties.







[SIGNATURE PAGE TO FOLLOW]











 Franchise Agreement, Page 15







IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers or agents as of the day and year first above
written.







FRANCHISOR:







SIZEGENIC HOLDINGS LIMITED







By: ___________________________

        













FRANCHISEE:




HIPPO LACE LIMITED







By: ___________________________










































































 Franchise Agreement, Page 16







SCHEDULE 1







The following equipment and supplies shall be provided or arranged by
Franchisor:




Equipment: Coffee machines, grinder and peripherals




Supplies:

1.

Miscela Cream Moka.




2.

Miscela Cream Bar




3.

Miscela Max Bar


4.

Miscela Supermax Bar


5.

Miscela Karamell 100% Arabica


6.

Miscela Napoletano Dok


7.

Caffe Decaffeinate


8.

Bustine sottovuoto. Gr 250


9.

Bustine sottovuoto 100% arabica Gr 250


10.

Lattine sottovuoto gr. 500


11.

Creama di nocciola


12.

Cremino


13.

Kit cialde da N.150 caffe completi


14.

Caffe lattina da 1/2kg. Con n.2 tazze da da collezione

 

15.

Valigetta con n.2. Lattine da 1/2 kg.


16.

Zucchero in bustine




17.

Zucchero in canna












